DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“An imaging device for producing an imaging result based on first waves . . .” wherein “the imaging device comprises a translation mechanism for vertically translating an imaging plane . . .” as found in claim 38.
The examiner notes that while the imaging device is further limited by a translation mechanism in claim 38, the inclusion of a translation mechanism is not enough to avoid a 35 USC 112(f) interpretation of “imaging device”.  This is because a) “a translation mechanism” is also being interpreted under 35 USC 112(f), and b) “a translation mechanism” does not provide enough structure to perform the function of “producing an imaging result” as claimed.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 26, the claim recites, “surfaces of the steps have geometric patterns of areas having different interacting properties with the radiation used in the radiation-based imaging so that the adjacent ones of the steps have similar geometric patterns so that the interacting properties of at least one of the areas of a first one of the similar geometric patterns differs from the interacting properties of a corresponding one of the areas of a second one of the similar geometric patterns.”  However, it is unclear how steps with “similar geometric patterns” would cause the interacting properties of at least one of the areas of a first one of the similar geometric patterns differs from the interacting properties of a corresponding one of the areas of a second one of the similar geometric patterns.  If the geometric patterns of adjacent steps have similar geometric patterns, how can the interacting properties of one area be different than the interacting properties of another area having the same geometric patterns?  It appears, to the 
Due to the lack of clarity of this claim, further examination under prior art is excluded at this time (see In re Steele, 305 F.2d 859, 134 USPQ 232 (CCPA 1962) and MPEP 2173.06).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-21, 24-25, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honma et al (JP 2008170279).
	Regarding claim 20, Honma (Figs. 1, 3, and 18-19) discloses an artifact for improving vertical resolution of radiation-based imaging (seen in Fig. 1 as element 21; see also the abstract), the artifact having a stepped thickness profile with steps (see the steps on the artifact as seen in Figs.1, 3, 18 and 19, along with paragraph 0037, for example) wherein adjacent ones of the steps are arranged to interact differently with radiation used in the radiation-based imaging so that each step is arranged to interact differently with the radiation than any step adjacent to the first-mentioned step (see paragraph 0177 – “Fig. 19 shows a calibration target 21 in which a color of a different brightness is uniformly applied to each stage of the calibration target 21”).

	As for claim 24, Honma discloses that the artifact comprises substances having wavelength-dependent interacting properties with the radiation used in the radiation-based imaging so that the interacting properties of the adjacent ones of the steps have different wavelength dependencies (because the steps have different colors applied to them as per paragraph 0177, this means the steps have different reflective properties, as different colors will reflect different wavelengths of light).
	As for claim 25, Honma discloses that surfaces of the steps have different geometric patterns of areas having different interacting properties with the radiation used in the radiation-based imaging so that the adjacent ones of the steps have different geometric patterns (see line patterns 71 on calibration target 21 in Fig. 18 and paragraph 0176).
	As for claim 33, Honma discloses that the artifact comprises layers having pre-determined thicknesses and being stacked on top of each other in a vertical direction and in a partially overlapping way so as to form the stepped thickness profile (see the arrangement of element 21 in Figs. 1, 18, and 19, which meet the claimed limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-23, 27-30, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Honma et al (JP 2008170279).
	As for claim 22, Honma discloses the claimed invention as set forth above regarding claim 20, but fails to disclose that the adjacent ones of the steps have different radiation-transmission properties.
	However, having adjacent steps having different radiation-transmission properties would only require the skilled artisan to choose a material or coating with each step that has a different transmission property than the one next to it.  Additionally, as noted above regarding claim 21, Honma already discloses having steps that have different reflection properties by having each step have a different property (color) (see paragraph 0177).  As a result, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the artifact of Honma have adjacent steps having different radiation-transmission properties, the motivation being that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Here, substituting a material 
As for claim 23, Honma discloses the claimed invention as set forth above regarding claim 20, but fails to disclose that the adjacent ones of the steps have different scattering properties.
	However, having adjacent steps having different scattering properties would only require the skilled artisan to choose a material or coating with each step that has a different scattering property than the one next to it.  Additionally, as noted above regarding claim 21, Honma already discloses having steps that have different reflection properties by having each step have a different property (color) (see paragraph 0177).  As a result, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the artifact of Honma have adjacent steps having different radiation-transmission properties, the motivation being that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Here, substituting a material with known reflective properties for a material with known scattering properties would continue to generate the predictable result of the construction of the calibration artifact claimed, especially when Honma already teaches the desirability of having steps of different properties adjacent to one another in paragraph 0177.
As for claim 27, Honma discloses the claimed invention as set forth above regarding claim 20, but fails to disclose that surfaces of the steps have textures having different interacting 
	However, having adjacent steps having different textures to have different interacting properties with radiation would only require the skilled artisan to choose a material or coating with each step that has a different texture, and therefore different optical property, than the one next to it.  Additionally, as noted above regarding claim 21, Honma already discloses having steps that have different reflection properties (reflection being an optical property) by having each step have a different property (color) (see paragraph 0177).  As a result, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the artifact of Honma have adjacent steps having interacting properties with the radiation by virtue of the steps having different textures, the motivation being that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Here, substituting a material with known reflective properties for a material being textured so that it has known radiation interacting properties would continue to generate the predictable result of the construction of the calibration artifact claimed, especially when Honma already teaches the desirability of having steps of different properties adjacent to one another in paragraph 0177.
As for claim 28, Honma discloses the claimed invention as set forth above regarding claim 20, but fails to disclose that the artifact comprises particles interacting with the radiation used in the radiation-based imaging so that the adjacent ones of the steps have different interacting properties with the radiation used in the radiation-based imaging.
In re Leshin, 125 USPQ 416.  Here, substituting a material with known reflective properties for particles made of materials having known radiation interacting properties would continue to generate the predictable result of the construction of the calibration artifact claimed, especially when Honma already teaches the desirability of having steps of different properties adjacent to one another in paragraph 0177.
	As for claim 29, for the reasons set forth above regarding claim 28, Honma, as modified, would teach that the particles of the adjacent ones of the steps are different from each other.
	As for claim 30, while Honma, as modified above regarding claim 28, fails to disclose that the particles of the adjacent ones of the steps are arranged to constitute different geometric patterns, the examiner notes that it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Therefore, it would have been obvious 
As for claim 34, Honma discloses the claimed invention as set forth above regarding claim 33, but fails to disclose that at least one of the layers comprises a polymer film.
However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make one of the layers of the artifact of Honma out of a polymer film, the motivation being that polymers are known materials to one having ordinary skill in the art in optical measurements and the skilled artisan would be therefore motivated to choose a polymer film as a material to construct part of the artifact out of due to known, predictable optical properties of that particular material.
As for claim 35, Honma discloses the claimed invention as set forth above regarding claim 33, but fails to disclose that one of the layers comprises a Langmuir-Blodgett film.
	However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make one of the layers of the artifact of Honma .
Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Honma et al (JP 2008170279) in view of Weixuan et al (CN 1920476).
	As for claim 31, Honma discloses the claimed invention as set forth above regarding claim 20, but fails to disclose that the artifact comprises a substrate and material constituting the stepped thickness profile is on top of the substrate.
	Weixuan, in a multi-step height sample plate, discloses that the multi-step height sample plate is formed on a substrate (see Fig. 4 and paragraphs 0008 and 0029, for example).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the artifact of Honma onto a substrate as per Weixuan, the motivation being that constructing the artifact on top of a substrate increases the stability of the artifact while also increasing its height, thereby allowing it to more effectively assist with increasing vertical image resolution.
	As for claim 32, the combination of Honma and Weixuan discloses the claimed invention as set forth above regarding claim 31, but fails to disclose that the substrate is made of highly ordered pyrolytic graphite.
	However, as this is merely a selection of a suitable material for the substrate that has no bearing on the function of the artifact, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the substrate of the combined artifact be made out of highly ordered pyrolytic graphite, the motivation being that it has been held to be within the general skill of a worker in the art to select a known material on In re Leshin, 125 USPQ 416.
Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Haeggstrom et al (WO 2016/083661) in view of Honma et al (JP 2008170279).
Regarding claim 36, Haeggstrom (Figs. 1 and 3) discloses a method for improving vertical resolution of radiation-based imaging of a sample (313, Fig. 3), comprising placing the sample MT and an artifact 101/301a to be concurrently in a field-of-view during the radiation-based imaging (see page 10, lines 18-20), the artifact having a stepped thickness profile with steps (see page 7, lines 14-16); producing a radiation-based imaging result when one of the steps of the stepped thickness profile of the artifact is, in a vertical direction, closer to an imaging plane related to the radiation based imaging than any other one of the steps (see page 10, lines 3-31, along with Fig. 3, where it is clear that one step of the artifact 301a is closer to the imaging plane of imaging device 102 from Fig. 1 than any other step), and associating, with the radiation-based imaging result, a predetermined vertical position-value related to the one of the steps (see page 8, lines 21-32, for example).
Haeggstrom, however, fails to disclose that, in the artifact, adjacent ones of the steps are arranged to interact differently with radiation used in the radiation-based imaging so that each step is arranged to interact differently with the radiation than any step adjacent to the first-mentioned step.
Honma (Figs. 1, 3, and 18-19) discloses an artifact for improving vertical resolution of radiation-based imaging (seen in Fig. 1 as element 21; see also the abstract), the artifact having a stepped thickness profile with steps (see the steps on the artifact as seen in Figs.1, 3, 18 and 19, along with paragraph 0037, for example) wherein adjacent ones of the steps are arranged to 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the calibration artifact of Haeggstrom with the artifact of Honma so that the steps are arranged to interact differently with the radiation than any step adjacent to the first-mentioned step, the motivation being to allow for ready identification of which step of the calibration artifact is being imaged (see paragraph 0176 or 0177), thereby increasing the usefulness of the artifact during calibration and imaging of the object to be measured.
As for claim 37, Haeggstrom discloses that the radiation-based imaging is microscopy and the imaging plane is a focal plane of a microscope used for the radiation-based imaging (see page 8, lines 4-20).
Regarding claim 38, Haeggstrom (Figs. 1 and 3) discloses a system for radiation-based imaging of a sample 313, the system comprising an artifact 101/301a having a stepped thickness profile with steps (see page 7, lines 14-16); and an imaging device 102 for producing an imaging result based on first waves arriving from the sample and second waves arriving from the artifact when the sample and the artifact are concurrently in a field-of-view of the imaging device (see Fig. 3 and page 10, lines 3-31, for example), wherein the imaging device comprises a translation mechanism for vertically translating an imaging plane related to the radiation-based imaging (see page 8, lines 18-20 – the imaging device 102 of Haeggstrom can be a scanning white-light interferometer, which inherently will change the distance between the sample and the imaging plane of the imaging device to perform scanning of the object).
Haeggstrom, however, fails to disclose that, in the artifact, adjacent ones of the steps are arranged to interact differently with radiation used in the radiation-based imaging so that each step is arranged to interact differently with the radiation than any step adjacent to the first-mentioned step.
Honma (Figs. 1, 3, and 18-19) discloses an artifact for improving vertical resolution of radiation-based imaging (seen in Fig. 1 as element 21; see also the abstract), the artifact having a stepped thickness profile with steps (see the steps on the artifact as seen in Figs.1, 3, 18 and 19, along with paragraph 0037, for example) wherein adjacent ones of the steps are arranged to interact differently with radiation used in the radiation-based imaging so that each step is arranged to interact differently with the radiation than any step adjacent to the first-mentioned step (see paragraph 0177 – “Fig. 19 shows a calibration target 21 in which a color of a different brightness is uniformly applied to each stage of the calibration target 21”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the calibration artifact of Haeggstrom with the artifact of Honma so that the steps are arranged to interact differently with the radiation than any step adjacent to the first-mentioned step, the motivation being to allow for ready identification of which step of the calibration artifact is being imaged (see paragraph 0176 or 0177), thereby increasing the usefulness of the artifact during calibration and imaging of the object to be measured.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2014/0107958 to Hayashi discloses a calibration apparatus and method where a measurement target MT (Fig. 1) and a calibration target 105 are on the same stage to be imaged by an imaging device 104.  US 2009/0245616 to De La Ballina et al. discloses a method and apparatus for performing in-line product inspection of a stepped object.  US 2009/0163390to Boyer et al. discloses artifacts and methods of creating them.  Finally, US Pat. 6,490,033 to Coult et al. discloses a method of thin film process control and a calibration standard for optical profilometry step height measurement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/
Primary Examiner, Art Unit 2877                                                                                                                                                                                            January 27, 2022